IxWALTZER, Judge,
concurring.
Defendant Bernard’s allegations are properly raised in a post-conviction application for relief, raising as an issue ineffective assistance of counsel. Appellant failed to raise as error ineffective assistance of counsel, thus that issue is not properly before this court.
Counsel did not object to defendant’s absence on January 7,1994. LSA-C.Cr.P. art. 841 requires a contemporaneous objection in order to preserve an issue for appeal. It is well settled that where there is no contemporaneous objection, the issue is not preserved for appeal. State v. Larpenteur, 93-1424 (La.App. 4 Cir. 4/28/94), 636 So.2d 1103. It is further well settled that where ineffective assistance of counsel is not assigned as an error on appeal, it is barred as an issue on appeal. State v. Fontenot, 93-1245 (La.App. 1 Cir. 4/23/93), 618 So.2d 915, unit denied 93-1245 (La. 9/17/93), 623 So.2d 1332. The issue has not been preserved for appeal under the contemporaneous objection rule or assigned as an error. Defendant’s remedy is an application for post-conviction relief raising ineffective assistance of counsel as an assignment of error.